Citation Nr: 9908886	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-48 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
appendectomy.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for an ulcerated 
stomach.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, that denied the 
veteran's claim for entitlement to service connection for the 
residuals of an appendectomy, a heart disability, and an 
ulcerated stomach.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Shortly after the veteran's discharge from the US Army, 
surgery was performed to remove his inflamed appendix.  
However, medical evidence etiologically linking the veteran's 
appendectomy, and the residual scar, has not been presented.

3.  The veteran now suffers from a heart disability and an 
ulcerated stomach.  He has also been diagnosed as suffering 
from post-traumatic stress disorder.

4.  Medical evidence etiologically linking the veteran's 
heart disability and ulcerated stomach with his military 
service or with his service-connected post-traumatic stress 
disorder has not been presented.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
residuals of an appendectomy is not well-grounded.  38 
U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 
(1995) (en banc).

2.  The claim for entitlement to service connection for a 
heart disability is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

3.  The claim for entitlement to service connection for an 
ulcerated stomach is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was discharged from the US Army in December 1969; 
per the veteran, shortly after his discharge, he had an 
appendectomy.  [An inflamed appendix was not diagnosed while 
he was still in the military.]  He did not file a claim with 
the VA until twenty-six years later when he said that the 
appendectomy was somehow related to his military service.  In 
that same claim, he also requested service connection for a 
heart disability and an ulcerated stomach.  He averred that 
both conditions were related to his military service, and, in 
the alternative, they were caused by his service-connected 
post-traumatic stress disorder (PTSD).  The RO denied his 
claim and he appealed to the Board for review.

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Yet, before a determination is made on 
the merits of the claim, it must be decided as to whether 
that claim is well-grounded.

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
of the facts pertinent to the claim.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incident has resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

I.  Residuals of an Appendectomy

The veteran has admitted that he did not undergo an 
appendectomy while in service.  However, he has insinuated 
that he would never have had an inflamed appendix if he had 
not been in the service.  The Board notes that the service 
medical records are devoid of any problems surrounding the 
veteran's appendix.  The post-service medical records do 
annotate the fact that the veteran had his appendix taken out 
and that there is a residual scar.  However, there is no 
medical evidence etiologically linking the veteran's inflamed 
appendix, and the subsequent appendectomy, with his military 
service.  There are just the veteran's assertions.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Given the lack of 
clinical evidence that etiologically links the veteran's 
appendectomy with his military service, it is the decision of 
the Board that the veteran has not presented a well-grounded 
claim.  Mere contentions of the veteran, no matter how well-
meaning, without supporting evidence, do not constitute a 
well-grounded claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993) Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).  Therefore, the 
claim fails and service connection for the residuals of an 
appendectomy is denied.

II.  Heart Disability

The appellant claims his current heart disability either 
began in service or is related to his mental disorder, and 
that he should receive VA compensation benefits.  Yet, 
despite his claim, the available medical records do not show 
treatment for a heart condition while he was in service; they 
show only show treatment nearly thirty years after his 
discharge.  Additionally, the service medical records do not 
show treatment for or findings of a heart condition or for 
the manifestations or symptoms indicative of a heart 
condition.  Because the active duty Army service medical 
records do not reveal a diagnosis of a heart condition, and 
without evidence to the contrary, the Board concludes that 
this condition did not exist while he was in service.

In conjunction with his claim, the veteran submitted copies 
of post-service medical treatment records, variously dated, 
showing treatment for his heart disability.  While these 
records do disclose treatment for various heart problems, 
they do not etiologically link his heart disability with his 
military service or any incidents therein.  Moreover, they do 
not connect the veteran's heart disability with his 
psychiatric condition.  

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  As noted, the only 
evidence to support the veteran's claim that his heart 
disability is either related to his military service or his 
service-connected PTSD are his assertions.  Competent medical 
evidence has not been submitted demonstrating that his 
current heart condition is related to his military service or 
any inservice occurrence or event or his PTSD.  Moreover, 
none of the medical records suggest or insinuate that the 
veteran's current heart ailments began in service or that 
symptoms or precursors of these disabilities manifested 
themselves while he was in the US Army or have been caused by 
his mental disorder.  Mere contentions of the veteran, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his disability of the heart 
with his service, or his service-connected psychiatric 
condition, do not constitute a well-grounded claim.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. 
App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).  Therefore, the 
claim of entitlement to service connection for a heart 
disability is not well-grounded and the claim is denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1994) (en banc).  


III.  Ulcerated Stomach

The veteran now suffers from an ulcerated stomach, and 
contends that this condition is somehow related to his 
military service or his service-connected PTSD. Yet, despite 
his pleadings, the veteran's service medical records do not 
show a diagnosis of ulcers the stomach while he was on active 
duty.  Since the active duty service medical records do not 
reveal a diagnosis of an ulcerated stomach, and without 
evidence to the contrary, the Board concludes that such a 
condition did not exist while he was in service.

While the claims folder contains post-service medical records 
that support a diagnosis of ulcers of the stomach, those same 
records do not etiologically link the condition with the 
veteran's military service.  These same records also do not 
link the manifestations, symptoms, and complaints caused by 
the stomach ulcers with his PTSD.  They also fail to relate 
the ulcers of the stomach with the veteran's psychiatric 
disorder.  Thus, there are only the veteran's contentions 
that his ulcer condition is the result of his military 
service or his service-connected psychiatric condition.  

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  In this case, the only 
evidence to support his claim are his assertions.  Given the 
lack of clinical evidence that etiologically links the 
veteran's stomach ulcers with his military service, any 
incidents therein, or to his service-connected PTSD, it is 
the decision of the Board that the veteran has not presented 
a well-grounded claim.  Mere contentions of the veteran, no 
matter how well-meaning, without supporting evidence, do not 
constitute a well-grounded claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993) Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where 
the determinative issue involves medical causation or a 
medial diagnosis, competent medical evidence to the effect 
that claim is "plausible" or "possible" is required.).  
Therefore, the claim fails and service connection for an 
ulcerated stomach is denied.


ORDER

1.  Entitlement to service connection for the residuals of an 
appendectomy is denied.

2.  Entitlement to service connection for a heart disability 
is denied.

3.  Entitlement to service connection for an ulcerated 
stomach is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1996), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.
- 6 -


- 1 -


